Citation Nr: 0308888	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a lower back injury, currently rated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1952 to 
September 1954.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2000, a statement of the case was issued in November 2000, 
and a substantive appeal was received in December 2000.  The 
veteran testified at a personal hearing at the RO in January 
2002.  

The Board ordered further development on this issue in 
January 2003, specifically a request for a VA examination.  A 
VA examination was performed in April 2003 and the report 
from that examination has been reviewed and considered into 
evidence.  The Board notes that the veteran was not provided 
with a copy of the VA examination report, however, there is 
no prejudice to the veteran in light of the Board's favorable 
determination as to the issue on appeal. 

For reasons explained in the following decision, the Board 
hereby refers to the RO the issues of entitlement to a total 
rating based on individual unemployability due to service-
connected disability as well as entitlement to an extra-
schedular evaluation for low back disability pursuant to 38 
C.F.R. § 3.321 (2002).   

Additionally, in an undated, but recently received statement, 
the veteran indicated that he has a nerve condition that was 
created by his service-connected peptic ulcer disease with 
esophageal and gastric reflux disease.  This matter is also 
hereby referred to the RO to clarify whether a new service 
connection claim is being advanced and, if so, to accomplish 
all necessary development and adjudication.




FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of a lower back injury, is 
productive of a disability picture which more nearly 
approximates pronounced intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 60 
percent, but no higher, for the veteran's service-connected 
residuals of a lower back injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5293 (2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, and Code 5293 (September 23, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and a November 2002 letter to the veteran  have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought, including the new 
regulations for 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Moreover, in the same November 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports in April 
2000, January 2002, and April 2003, and private medical 
records from Charles Dramiga, D.C. and Michael R. Seals, M.D.  
As the record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a lower back 
injury warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of a lower back 
injury has been rated by the RO under the provisions of 
Diagnostic Code 5293.  During the pendency of this appeal, VA 
issued new regulations for rating disabilities under Code 
5293, which became effective September 23, 2002.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas, supra.  
The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002, neither the RO nor the 
Board could apply the revised rating schedule.

Under the old regulatory criteria, a 40 percent rating is 
warranted for intervertebral disc syndrome when there are 
severe; recurring attacks, with intermittent relief.  A 60 
percent rating is when the intervertebral disc syndrome is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

Under the new criteria for Code 5293, the regulation 
specifies to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) states that for purposes of evaluations under 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Note (3) states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In a precedent 
opinion, VA's General Counsel held that disabilities rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 involve 
limitation of motion, which warrants consideration based on 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  VAOPGCPREC 36-97.

The veteran's essential argument is that his service-
connected residuals of a lower back injury is manifested by 
chronic lower back pain and numbness shooting down his left 
leg on a daily basis.  In a January 2002 personal hearing, 
the veteran testified that he has difficulty standing and is 
unable to walk.  

Private medical records from Dr. Seals between December 1999 
and January 2000 reveal that the veteran had difficulty 
straightening up during examination and that forward flexion 
was about 20-25 degrees.  A January 2000 report indicated 
that the CT lumbar spine results showed multiple levels of 
degenerative spondylosis, facet hypertrophy with neural 
foraminal narrowing, and mild to moderate stenosis.  There 
was also multiple levels of degenerative disc disease.  The 
diagnosis was multiple degenerate spine disease being 
composed of a combination of ligamentum flavum hypertrophy, 
multilevel facet hypertrophy with neural foraminal narrowing, 
and multilevel disc bulges.  There was also lower back pain 
and bilateral L5 radiculopathies secondary to the 
degenerative spine disease.

VA examination in April 2000 demonstrated that the veteran 
had difficulty dressing and undressing himself, difficulty 
moving about the examining room, and getting on and off the 
examination table.  Examination showed lumbosacral 
tenderness.  Lumbar flexion was 40 degrees, left and right 
lumbar flexion was 20 degrees, and rotation of the lumbar 
spine was 20 degrees to the left and 20 degrees to the right.  
The veteran had hypoesthesia over the large toe on the left 
and some weakness of the extension of the large toe on the 
left.  Sitting straight leg raising caused pain in the lower 
back at 70 degrees on the right and it was to 80 degrees on 
the left.  X-rays showed that the veteran's spine 
demineralized.  Normal curvature and alignment.  No vertebral 
compressions.  Transitional L5 and narrowing L5/S1 disc 
space.  L3 and L4 disc space is diminished.   

VA examination report in January 2002 indicated that he had 
difficulty examining the veteran at that time because of his 
pulmonary disease.  The examiner noted that the veteran 
appeared weak in his lower extremities, but attributed this 
in large measure to his pulmonary failure.  

Medical statement from Charles Darmiga, D.C., dated August 
2002 indicated that he was giving the veteran treatment in 
the form of chiropractic adjustments, intersegmental 
traction, myo-therapy, rehabilitation exercises and electro-
therapy as needed.  A follow up medical statement dated 
December 2002 revealed that the veteran was bed-ridden 
between August and September 2002.  The veteran was 
experiencing an acute exacerbation of chronic lumbar disc 
syndrome at that time. 

VA examination report in April 2003 demonstrates that the 
veteran was extremely emaciated, chronically ill, and totally 
disabled based on lower back pain and spasm.  On examination, 
the veteran could not perform any kind of cross leg 
maneuvers, straight leg raising, or any similar motions 
either sitting or lying down.  He was limited by extremely 
low back pain, which is easily triggered.  The left ankle 
jerk is 3+ strong and vigorous, however the right ankle jerk 
is inconsistent and then only a 1+.  The examiner concluded 
that this is indicative of L4 or L5 radiculitis, right sided.  
The examiner further opined that the veteran has had one 
incapacitating episode in the last 12 months lasting 12 
months.  

The diagnosis was status post previous active duty back 
injury with lumbosacral strain, total gross deconditioning of 
the extremities, and suspected radiculitis right L4 or L5.  
The examiner also concluded that the veteran appeared totally 
and permanently disabled due to low back pain and spasm.   

Upon review, the Board finds that the veteran's subjective 
complaints of chronic lower back pain and numbness shooting 
down his left side, along with difficulty standing and 
inability to walk, are supported by both the private medical 
records and VA examinations.  Specifically, VA examination 
reports, private medical records, and x-ray and CT scan 
reports demonstrate neurological findings of right ankle 
jerk, degenerative changes to the lower back, and muscle 
spasm, which is consistent with persistent symptoms of 
pronounced intervertebral disc syndrome.  Further, private 
medical statements from Charles Dramiga, D.C. and VA 
examination report dated March 2003 clearly show that the 
veteran has had incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Accordingly, the Board finds that the clinical evidence, 
along with consideration of the factors enumerated in Deluca, 
supra, and 38 U.S.C.A. §§ 4.40, 4.45, creates a disability 
picture which more nearly approximates a rating of 60 percent 
under Code 5293 for both the old and new criteria.        

The Board notes that a 60 percent is the highest rating 
available under Code 5293.  As for other diagnostic codes, 
there is no evidence of complete bony fixation (ankylosis) of 
an unfavorable ankle to warrant a higher rating under Code 
5286.  There is also no evidence of residuals of a fractured 
vertebra to warrant a higher rating under Code 5285. 

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards. The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the April 
2003 VA examiner's opinion that the veteran is totally and 
permanent disabling due to his lower back disability and has 
been incapacitated for the last 12 months.  Based on these 
findings, the Board finds that circumstances are presented 
which might be considered exceptional or unusual.  As noted 
in the introduction, this issue is referred to the RO for 
further consideration under 38 C.F.R. § 3.321(b)(1).   

Finally, the Board notes that the April 2003 examiner 
commented that the veteran appeared totally and permanently 
disabled due to his service-connected low back disability.  
In view of the newly assigned 60 percent rating resulting 
from this decision and the April 2003 examiner's comment, the 
Board believes that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability has been raised, and this matter is 
referred to the RO as noted in the introduction.


ORDER

Entitlement to a disability rating of 60 percent is warranted 
for service-connected residuals of a lower back injury.  To 
this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

